UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7639


DICKINSON NORMAN ADIONSER,

                Plaintiff - Appellant,
          v.

UNITED STATES OF AMERICA;     UNITED      STATES   DRUG ENFORCEMENT
ADMINISTRATION AGENCY,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:12-
cv-00700-RWT)


Submitted:   November 20, 2012              Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and    SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Dickinson Norman Adionser, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dickinson Norman Adionser appeals the district court’s

orders denying relief on his civil complaint filed pursuant to

the Privacy Act of 1974, 5 U.S.C. § 552a (2006), the Freedom of

Information      Act,     5   U.S.C.   § 552   (2006),     and    the    Federal

Declaratory Judgment Act, 28 U.S.C. § 2201 (2006), and denying

his subsequent motion to alter or amend.               We have reviewed the

record and find no reversible error.             Accordingly, we affirm.

Adionser v. United States, No. 8:12-cv-00700-RWT (D. Md. Mar.

20,   2012,    July     24,   2012).   We   dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                        2